Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00579-CV

                 R&S GROUP, LLC D/B/A RIGHT SOURCE CONSTRUCTION,
                                       Appellant

                                                   v.

                             SCOTTSDALE INSURANCE COMPANY,
                                         Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2018CV05292
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 6, 2021

DISMISSED

           On November 30, 2020, appellant filed a motion for an extension of time to file a notice of

appeal. We granted the motion and ordered a notice of appeal, if any, due by December 13, 2020.

Appellant has not filed a timely notice of appeal. “In the absence of a timely notice of appeal, this

Court lacks jurisdiction over the appeal, and therefore, can take no action other than to dismiss the

appeal.” In re G.S., No. 04-17-00237-CV, 2017 WL 2457052, at *1 (Tex. App.—San Antonio

June 7, 2017, no pet.) (mem. op.). This appeal is therefore dismissed.

                                                    PER CURIAM